            Case 1:18-cv-03010-TNM Document 17 Filed 10/21/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                  )
SERVICE EMPLOYEES                                 )
INTERNATIONAL UNION,                              )
                                                  )
                Plaintiff,                        )
                                                  )
                    v.                            )           Civil Action No. 18-3010 (TNM)
                                                  )
UNITED STATES DEPARTMENT OF                       )
HEALTH AND HUMAN SERVICES, et al.,                )
                                                  )
                Defendants.                       )
                                                  )

                                   JOINT STATUS REPORT

       Pursuant to the Court’s September 20, 2019, Order, the parties respectfully file this Joint

Status Report to apprise the Court of their progress toward resolving this FOIA case, in which

Plaintiff has requested records from the U.S. Department of Health and Human Services

(“HHS”) and the Centers for Medicare and Medicaid Services (“CMS”).

       1.       Plaintiff seeks records reflecting communications between certain CMS

employees and private individuals and records reflecting communications involving certain CMS

employees that contain various terms, including terms that relate to Medicaid reassignment and

diversion, related rulemaking, and home care providers.

       2.       The initial search conducted by CMS located approximately 4,341 pages of

potentially responsive records. CMS stated in the parties Joint Status Report filed March 12,

2019, that it estimated that it will complete processing and release any non-exempt, responsive

records to Plaintiff by approximately 120 days from the date of that report (i.e., by July 12,

2019). CMS completed its processing of records captured in its initial search by July 12, 2019,

except for five potentially responsive pages requiring consultation with a separate office within
            Case 1:18-cv-03010-TNM Document 17 Filed 10/21/19 Page 2 of 5



HHS. This consultation is now complete, and CMS made a supplemental production consisting

of these pages on July 24, 2019.

       3.       CMS made its first interim production of records to Plaintiff on April 16, 2019.

For its first interim release, CMS processed 1,951 pages of records. CMS made a second interim

production of records on June 11, 2019, where CMS processed 1,750 pages of records. CMS

made a third interim production of records on July 12, 2019, where CMS processed 626 pages of

records.

       4.       As previously noted in the parties’ status reports, CMS later identified the need to

conduct additional automated searches to supplement its initial searches. CMS has completed

these additional automated searches, which have returned approximately 10,100 potentially

responsive pages (including attachments).

       5.       As noted in the parties’ last status report (ECF No. 16), the parties have agreed

that, with respect to the potentially responsive results returned in the supplemental automated

search, CMS will process email messages but will skip over email attachments, and that Plaintiff

may identify specific email attachments for processing at a later date. CMS plans to engage in

discussions with Plaintiff regarding the exclusion of particular document types from the search

results, such as news clips or marketing emails. The parties have agreed that CMS may exclude

news clips that come directly from the publisher.

       6.       CMS made a fourth interim production of records on October 15, 2019, where

CMS processed 539 pages of records. Although CMS had earlier anticipated making an interim

production on or before October 15, 2019 of at least 1,000 processed pages of records located

through the agency’s supplemental search, CMS experienced several delays with respect to this

production. As noted in the parties’ last status report, the HHS counsel initially assigned to the



                                                  2
            Case 1:18-cv-03010-TNM Document 17 Filed 10/21/19 Page 3 of 5



FOIA request left the agency and new HHS counsel has recently been assigned. The newly

assigned HHS counsel has been juggling multiple preexisting deadlines and responsibilities,

while also devoting time to review the voluminous documents that have been identified as

potentially responsive to the FOIA request. Also, during its processing efforts, CMS has

determined that approximately 100 pages of records require consultation with outside Federal

entities, which will need time to review their equites and provide HHS with any requested

withholdings.

       7.       CMS currently anticipates that it will make its next interim production on or

before November 22, 2019. CMS anticipates that it will process and review at least 921 pages of

potentially responsive records captured in its supplemental automated search for the next

production by that November 22, 2019 date. CMS anticipates that it is possible (but not definite)

that it will be able to process and review 500 of those 921 pages of documents by an earlier date,

namely October 28, 2019. HHS will make its best effort to process and produce as many pages

as possible.

       The parties suggest that they file another Joint Status Report by December 3, 2019, to

further update the Court on CMS’s progress responding to Plaintiff’s request for records. A

proposed order is attached.



Dated October 21, 2019                Respectfully submitted,
                                      /s/ Hart W. Wood
                                      Hart W. Wood
                                      D.C. Bar No. 1034361
                                      Cerissa Cafasso
                                      D.C. Bar No. 1011003

                                      AMERICAN OVERSIGHT
                                      1030 15th Street NW, B255
                                      Washington, DC 20005

                                                 3
Case 1:18-cv-03010-TNM Document 17 Filed 10/21/19 Page 4 of 5



                      (202) 873-1743
                      hart.wood@americanoversight.org
                      cerissa.cafasso@americanoversight.org

                      Counsel for Plaintiff
                      JESSIE K. LIU, D.C. Bar. No. 472845
                      United States Attorney

                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                      Chief, Civil Division

                By:   /s/ Christopher C. Hair
                      CHRISTOPHER C. HAIR, PA Bar No. 306656
                      Assistant United States Attorney
                      555 Fourth Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2541
                      christopher.hair@usdoj.gov


                      Counsel for Defendants




                                4
         Case 1:18-cv-03010-TNM Document 17 Filed 10/21/19 Page 5 of 5



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                                 )
SERVICE EMPLOYEES                                )
INTERNATIONAL UNION,                             )
                                                 )
               Plaintiff,                        )
                                                 )
                   v.                            )          Civil Action No. 18-3010 (TNM)
                                                 )
UNITED STATES DEPARTMENT OF                      )
HEALTH AND HUMAN SERVICES, et al.,               )
                                                 )
               Defendants.                       )
                                                 )


                                     PROPOSED ORDER
       Based on the Parties’ joint status report updating the Court on their progress in this FOIA

matter, it is hereby ORDERED that the Parties will file another joint status report by December

3, 2019, further updating the Court on their progress.




________________                                     _______________________________
Date                                                 UNITED STATES DISTRICT JUDGE
